DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on August 12, 2021. Claims 1-20 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2020 210 515.4, filed on August 19, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 17, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because:
The abstract includes legal term such as “means”.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 2, 4-6, 8, 9, and 12-16 are objected to because of the following informalities:
Claim 1, lines 3-4, “an environmental model” should read “the environmental model”.
Claim 1, lines 4-5, “a digital area map” should read “the digital area map”.
Claim 2, line 4, “changes” should read “the changes”.
Claim 4, lines 1-2, “a plausibility check” should read “the plausibility check”.
Claim 5, lines 1-2, “a plausibility check” should read “the plausibility check”.
Claim 5, “a one or more sensors” at lines 2-3 and “one or more sensors” at line 5 should read “the one or more sensors”.
Claim 6, line 2, “at least one additional vehicle” should read “the at least one additional vehicle”.
Claim 6, line 2, “one or more sensors” should read “the one or more sensors”.
Claim 8, line 6, the limitation “these one or more sensors” could cause confusion. The Examiner recommends for clarity purposes that “these one or more sensors” should read “the one or more sensors”.
Claim 9, lines 4-5, “a change” should read “the change”.
Claim 9, lines 6-7, “an environmental change” should read “the environmental change”.
Claim 9, line 6, the limitation “these one or more sensors” could cause confusion. The Examiner recommends for clarity purposes that “these one or more sensors” should read “the one or more sensors”.
Claim 12, lines 1-2, “a plausibility check” should read “the plausibility check”.
Claim 13, lines 1-2, “a plausibility check” should read “the plausibility check”.
Claim 14, lines 1-2, “a plausibility check” should read “the plausibility check”.
Claim 14, “a one or more sensors” at lines 2-3 and “one or more sensors” at line 5 should read “the one or more sensors”.
Claim 15, lines 1-2, “a plausibility check” should read “the plausibility check”.
Claim 15, “a one or more sensors” at lines 2-3 and “one or more sensors” at line 5 should read “the one or more sensors”.
Claim 16, lines 1-2, “a plausibility check” should read “the plausibility check”.
Claim 16, “a one or more sensors” at lines 2-3 and “one or more sensors” at line 5 should read “the one or more sensors”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 8, the limitation “the sensor data processing” at lines 5-6 is unclear. There is insufficient antecedent basis for this limitation in the claim.
As to claim 9, the limitation “the sensor data processing” at line 5 is unclear. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 10 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1 and 10 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine and a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1 and 10) recite the limitation of depending on the sensor quality of the one or more sensors of the first vehicle, performing, by the central server, a plausibility check of the detected environmental change using data that are detected by one or more sensors of an additional vehicle and transferred to the central server. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person looking at the received data from the first vehicle and detected data by one or more sensors of an additional vehicle and performs a plausibility check of the detected environmental change.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply performing a plausibility check of the detected environmental change using data that are detected by one or more sensors of an additional vehicle in his/her mind or by a human using a pen and paper. The mere nominal recitation of a central server (claim 10) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1 and 10 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of detecting, by a first vehicle with one or more sensors, an environmental change from an environmental model of a digital area map, transferring data from the first vehicle to a central server, wherein the data include information on the detected environmental change, position data of the detected environmental change, as well as information using which a sensor quality of the one or more sensors can be determined, receiving data from a first vehicle, wherein the data include information on a detected environmental change, position data of the detected environmental change, as well as information using which a sensor quality of one or more sensors of the first vehicle can be determined (claim 10), and a central server (claim 10). The detecting step is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The transferring step is recited at a high level of generality (i.e. as a general means of transmitting data) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The receiving step is recited at a high level of generality (i.e. as a general means of receiving data from the vehicle) and amount to no more than data gathering, which is a form of extra solution activity. The central server in claim 10 merely describes how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The central server is recited at a high level of generality and merely automate the performing step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

CONCLUSION
Thus, since claims 1 and 10 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 10 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-9 and 11-20 depend from claim 1.
Dependent claims 2-9 and 11-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. Each of the claimed limitations either expand upon or add either 1) new mental process, 2) a new additional element, 3) previously presented mental process, and/or 4) a previously presented additional element.
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giurgiu et al., US 2017/0277716 A1, hereinafter referred to as Giurgiu.
As to claim 1, Giurgiu teaches a method for verifying detected changes to an environmental model of a digital area map, comprising:
detecting, by a first vehicle with one or more sensors, an environmental change from an environmental model of a digital area map (see at least paragraphs 18 and 35-37 regarding the sensor array. See also at least FIG.2 and paragraphs 44-55);
transferring data from the first vehicle to a central server, wherein the data include information on the detected environmental change, position data of the detected environmental change, as well as information using which a sensor quality of the one or more sensors can be determined (see at least paragraphs 39-55 regarding when there is no match, the detected road object is considered a new object. In response to the determination of a new object, an update message (e.g., proposed update) is sent from the mobile device 122 to the server 125 to potentially update the remote map. See also at least paragraphs 60-61. See also at least FIG. 8 and paragraphs 72-77); and
depending on the sensor quality of the one or more sensors of the first vehicle, performing, by the central server, a plausibility check of the detected environmental change using data that are detected by one or more sensors of an additional vehicle and transferred to the central server (see at least paragraphs 60-61 regarding when the sensed road feature is included in the onboard database 143 and associated with a confidence level below a threshold, the data collector 145 generates a message including the sensed road feature and sends the message to the read time data collector. See also at least FIGS. 6-7 and paragraphs 67-71 regarding the processor 300 compares the data for the road object in the update message to the server map in the database 143. It is possible that more than one fleet vehicle has reported the road object. At S209, the processor 300 updates the server map in response to the comparison in act S207).
As to claim 2, Giurgiu teaches wherein the sensor quality indicates a measure of the reliability of the recognition of objects and/or structures in the environment of the particular vehicle, and/or changes to the objects and/or structures (see at least paragraphs 52-57).
As to claim 3, Giurgiu teaches wherein the one or more sensors comprise one or more environmental sensors (see at least paragraphs 18 and 35-37 regarding the sensor array).
As to claim 4, Giurgiu teaches a plausibility check when the sensor quality of the one or more sensors of the first vehicle falls below a predefined value (see at least paragraphs 52-61 regarding When the sensed road feature is included in the onboard database 143 and associated with a confidence level below a threshold, the data collector 145 generates a message including the sensed road feature and sends the message to the read time data collector).
As to claim 5, Giurgiu teaches performing a plausibility check of the data from the first vehicle that has a one or more sensors with a first sensor quality, wherein the plausibility check comprises checking, by at least one additional vehicle that has one or more sensors with a sensor quality better than the first sensor quality, the change in the environment detected by the first vehicle (see at least paragraphs 58-62. See also at least paragraph 67-71).
As to claim 7, Giurgiu teaches wherein in case of a positive result of the plausibility check, the digital area map is updated, and in case of a negative result of the plausibility check, an update of the digital area map is rejected (see at least FIG. 7 and paragraphs 68-71 regarding the processor 300 updates the server map in response to the comparison in act S207).
As to claim 10, Examiner notes claim 10 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 11, Examiner notes claim 11 recites similar limitations to claim 3 and is rejected under the same rational.
As to claim 12, Examiner notes claim 12 recites similar limitations to claim 4 and is rejected under the same rational.
As to claim 13, Examiner notes claim 13 recites similar limitations to claim 4 and is rejected under the same rational.
As to claim 14, Examiner notes claim 14 recites similar limitations to claim 5 and is rejected under the same rational.
As to claim 15, Examiner notes claim 15 recites similar limitations to claim 5 and is rejected under the same rational.
As to claim 16, Examiner notes claim 16 recites similar limitations to claim 5 and is rejected under the same rational.
As to claim 17, Examiner notes claim 17 recites similar limitations to claim 7 and is rejected under the same rational.
As to claim 18, Examiner notes claim 18 recites similar limitations to claim 7 and is rejected under the same rational.
As to claim 19, Examiner notes claim 19 recites similar limitations to claim 7 and is rejected under the same rational.
As to claim 20, Examiner notes claim 20 recites similar limitations to claim 7 and is rejected under the same rational.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Giurgiu et al., US 2017/0277716 A1, hereinafter referred to as Giurgiu, in view of Cherveny et al., US 2005/0149259 A1, hereinafter referred to as Cherveny, respectively.
As to claim 6, Giurgiu does not explicitly teach wherein the central server sends at least one additional vehicle with one or more sensors with a maximum sensor quality to the position of the detected environmental change to check the plausibility of the detected environmental change.
However, such matter is taught by Cherveny (see at least paragraphs 57-66 regarding vehicle sensors in the various end-users' vehicles are fine-tuned for very high levels of accuracy by a feedback process. The feedback process uses the collection of sensor data from a large number of vehicles (using the process described above, for example) to provide highly accurate geographic data in the central database which in turn is distributed to individual end-user vehicles and used to adjust and calibrate the sensors in each of the individual end-user vehicles to conform to the known-to-be-highly accurate geographic data).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Cherveny which teaches wherein the central server sends at least one additional vehicle with one or more sensors with a maximum sensor quality to the position of the detected environmental change to check the plausibility of the detected environmental change with the system of Giurgiu as both systems are directed to a system and method for updating a geographic database based on feedback from field use of the geographic data, and one of ordinary skill in the art would have recognized the established utility of having wherein the central server sends at least one additional vehicle with one or more sensors with a maximum sensor quality to the position of the detected environmental change to check the plausibility of the detected environmental change and would have predictably applied it to improve the system of Giurgiu.

Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Giurgiu et al., US 2017/0277716 A1, hereinafter referred to as Giurgiu, in view of KLEIN et al., US 2016/0110932 A1, hereinafter referred to as KLEIN, respectively.
As to claim 8, Giurgiu does not explicitly teach wherein in case of a positive result of the plausibility check, information on the positive result of the plausibility check is transmitted by the central server to vehicles with one or more sensors that did not recognize the change in the environment, and the sensor data processing is modified for these one or more sensors such that comparable environmental changes can be subsequently recognized.
However, such matter is taught by KLEIN (see at least paragraphs 28-32 regarding the plausibility checking module 21 then checks the plausibility of the pitch angle output by the processing module 11 by using an alternative method for determining the pitch angle. In this embodiment, the plausibility checking module 21 determines the pitch angle by means of an optical flow. The result is compared with the pitch angle output by the processing module 11. See also at least paragraphs 37-44 regarding when the result is fed back, this can be incorporated into the processing and the assumptions made can be changed, for example, or the decisions and/or the values underlying the decisions can be changed, in order to improve the detection algorithm. Based on the feedback, this is run through again with modified values, and the plausibility check result is fed back to the processing module 11. Robust algorithms which automatically adjust to changing conditions can thus be provided with appropriate programming. The robustness of the algorithm can be increased by feeding back feedback data 2111 from the plausibility checking module 21).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KLEIN which teaches wherein in case of a positive result of the plausibility check, information on the positive result of the plausibility check is transmitted by the central server to vehicles with one or more sensors that did not recognize the change in the environment, and the sensor data processing is modified for these one or more sensors such that comparable environmental changes can be subsequently recognized with the system of Giurgiu as both systems are directed to a system and method for carrying out a functional plausibility check of sensor data, and one of ordinary skill in the art would have recognized the established utility of having wherein in case of a positive result of the plausibility check, information on the positive result of the plausibility check is transmitted by the central server to vehicles with one or more sensors that did not recognize the change in the environment, and the sensor data processing is modified for these one or more sensors such that comparable environmental changes can be subsequently recognized and would have predictably applied it to improve the system of Giurgiu.
As to claim 9, Giurgiu does not explicitly teach wherein in case of a negative result of the plausibility check, information on the negative result of the plausibility check is transmitted by the central server to vehicles with one or more sensors that recognized a change in the environment, and the sensor data processing is modified for these one or more sensors such that an environmental change will subsequently not be recognized under the same conditions.
However, such matter is taught by KLEIN (see at least paragraphs 28-32 regarding the plausibility checking module 21 then checks the plausibility of the pitch angle output by the processing module 11 by using an alternative method for determining the pitch angle. In this embodiment, the plausibility checking module 21 determines the pitch angle by means of an optical flow. The result is compared with the pitch angle output by the processing module 11. See also at least paragraphs 37-44 regarding when the result is fed back, this can be incorporated into the processing and the assumptions made can be changed, for example, or the decisions and/or the values underlying the decisions can be changed, in order to improve the detection algorithm. Based on the feedback, this is run through again with modified values, and the plausibility check result is fed back to the processing module 11. Robust algorithms which automatically adjust to changing conditions can thus be provided with appropriate programming. The robustness of the algorithm can be increased by feeding back feedback data 2111 from the plausibility checking module 21).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KLEIN which teaches wherein in case of a negative result of the plausibility check, information on the negative result of the plausibility check is transmitted by the central server to vehicles with one or more sensors that recognized a change in the environment, and the sensor data processing is modified for these one or more sensors such that an environmental change will subsequently not be recognized under the same conditions with the system of Giurgiu as both systems are directed to a system and method for carrying out a functional plausibility check of sensor data, and one of ordinary skill in the art would have recognized the established utility of having wherein in case of a negative result of the plausibility check, information on the negative result of the plausibility check is transmitted by the central server to vehicles with one or more sensors that recognized a change in the environment, and the sensor data processing is modified for these one or more sensors such that an environmental change will subsequently not be recognized under the same conditions and would have predictably applied it to improve the system of Giurgiu.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Giurgiu et al. (US 2019/0051153 A1) regarding a system and method for updating a geographic database based on road object probabilities.
Agrawal (US 2020/0409364 A1) regarding a system and method for detecting sensor data to be annotated for autonomous vehicle perception algorithm training.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666    

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666